Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 5 and 6.

	Takayama et al. US Pub 2006/0212868 teaches Barrier synchronization between multiprocessors at high speed while reducing overhead of parallel processing without adding any special hardware mechanism. A parallel computer synchronization method is provided to synchronize threads through barrier synchronization for parallel execution of plural threads on plural processor modules. Upon occurrence of a failure, the thread number and synchronization point ID of a thread where the failure has occurred are stored in a given storage area set in the secondary cache L2, the tertiary cache L3, or other shared area for data storage that is shared among processor cores of different groups and among processor modules.

	Hamamoto et al. US Pub 2012/0254881 teaches a parallel computer system for performing barrier synchronization using a master node and a plurality of worker nodes based on the time to allow for an adaptive setting of the synchronization time. When a task process in a certain worker node has not been completed by a worker determination time, the particular worker node performs a communication to indicate that the process has not been completed, to a master node. When the communication has been received by a master determination time, the master node performs a communication to indicate that the process time is extended by a correction process time, in order to adjust and extend the synchronization time. In this way, it is possible to reduce the synchronization overhead associated with the execution of an application with a relatively large variation in the process time from a synchronization point to the next synchronization point.

The features “a network interface configured to be coupled to each of the other  information processing apparatuses through a first communication line including a network switch; a barrier interface configured to be coupled to each of the other information processing apparatuses through a second communication line different from the first communication line; and a processor circuitry directly or indirectly coupled to the network interface and the barrier interface, the processor circuitry being configured to: in response to receiving of a swap-out instruction for the parallel job, cause the barrier interface to issue an error-type barrier communication signal with respect to the parallel job to each of the other information processing apparatuses through the second communication line, the issuing of the error-type barrier communication signal issued to each of the other information processing apparatuses being configured to cause, by the error type barrier communication signal,
the each of the other information processing apparatuses to perform
stopping a process of a barrier communication with respect to the parallel job and
then resuming, in response to receiving of a swap-in instruction for the parallel job, the process of the barrier communication with respect to the parallel job; and in response to receiving of the swap-in instruction, cause the barrier interface to resume the process of the barrier communication with each of the other information processing apparatuses”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195